
	

113 HRES 260 RH: Providing for further consideration of the bill (H.R. 1960) to authorize appropriations for fiscal year 2014 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes.
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 32
		113th CONGRESS
		1st Session
		H. RES. 260
		Report No.
		  113–108
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 13 (legislative
			 day, June 12), 2013
			Mr. Nugent, from
			 the Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for further consideration of the
		  bill (H.R. 1960) to authorize appropriations for fiscal year 2014 for military
		  activities of the Department of Defense and for military construction, to
		  prescribe military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for further consideration of the bill (H.R. 1960) to authorize
			 appropriations for fiscal year 2014 for military activities of the Department
			 of Defense and for military construction, to prescribe military personnel
			 strengths for such fiscal year, and for other purposes. No further general
			 debate shall be in order.
		2.(a)In lieu of the amendment in the nature of a
			 substitute recommended by the Committee on Armed Services now printed in the
			 bill, it shall be in order to consider as an original bill for the purpose of
			 amendment under the five-minute rule an amendment in the nature of a substitute
			 consisting of the text of Rules Committee Print 113-13, modified by the
			 amendment printed in part A of the report of the Committee on Rules
			 accompanying this resolution. That amendment in the nature of a substitute
			 shall be considered as read. All points of order against that amendment in the
			 nature of a substitute are waived.
			(b)No amendment to
			 the amendment in the nature of a substitute made in order as original text
			 shall be in order except those printed in part B of the report of the Committee
			 on Rules and amendments en bloc described in section 3 of this resolution.
			(c)Each amendment
			 printed in part B of the report of the Committee on Rules shall be considered
			 only in the order printed in the report, may be offered only by a Member
			 designated in the report, shall be considered as read, shall be debatable for
			 the time specified in the report equally divided and controlled by the
			 proponent and an opponent, shall not be subject to amendment, and shall not be
			 subject to a demand for division of the question in the House or in the
			 Committee of the Whole.
			(d)All points of
			 order against amendments printed in part B of the report of the Committee on
			 Rules or against amendments en bloc described in section 3 of this resolution
			 are waived.
			3.It shall be in order at any time for the
			 chair of the Committee on Armed Services or his designee to offer amendments en
			 bloc consisting of amendments printed in part B of the report of the Committee
			 on Rules accompanying this resolution not earlier disposed of. Amendments en
			 bloc offered pursuant to this section shall be considered as read, shall be
			 debatable for 20 minutes equally divided and controlled by the chair and
			 ranking minority member of the Committee on Armed Services or their designees,
			 shall not be subject to amendment, and shall not be subject to a demand for
			 division of the question in the House or in the Committee of the Whole. The
			 original proponent of an amendment included in such amendments en bloc may
			 insert a statement in the Congressional Record immediately before the
			 disposition of the amendments en bloc.
		4.At the conclusion of consideration of the
			 bill for amendment the Committee shall rise and report the bill to the House
			 with such amendments as may have been adopted. Any Member may demand a separate
			 vote in the House on any amendment adopted in the Committee of the Whole to the
			 bill or to the amendment in the nature of a substitute made in order as
			 original text. The previous question shall be considered as ordered on the bill
			 and amendments thereto to final passage without intervening motion except one
			 motion to recommit with or without instructions.
		
	
		June 13 (legislative day, June 12), 2013
		Referred to the House Calendar and ordered to be
		  printed
	
